Citation Nr: 1535014	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-08 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to August 30, 2005, for the award of service connection for coronary artery disease, status post myocardial infarction with stent placement.


REPRESENTATION

Veteran is represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina.  The Veteran's claims file is under the jurisdiction of the RO in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran separated from active service in May 1970, and he did not raise a claim of entitlement to service connection for coronary artery disease within one year of discharge.

 2.  On August 30, 2005, the RO received the Veteran's claim of entitlement to service connection for coronary artery disease; and no communication or medical record prior to August 30, 2005, may be interpreted as a formal or informal claim of entitlement to service connection for coronary artery disease.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August 30, 2005, for the award of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 

C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned for coronary artery disease following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed. 

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the service connection claim was filed, there is no need for a medical examination or opinion. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

On August 30, 2005, the Veteran submitted a claim of entitlement to service connection for a heart disorder, which was denied in a December 2005 rating decision.  In April 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a heart disorder based on new information he received regarding presumptive service connection for ischemic heart disease due to herbicide exposure.  Effective August 31, 2010, ischemic heart disease was added to the list of covered herbicide diseases subject to presumptive service connection.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  In a March 2011 letter, the RO informed the Veteran of this regulation change and advised him that he may potentially be entitled to retroactive benefits.  In a September 2011 rating decision, the RO granted service connection for coronary artery disease, status post myocardial infarction with stent placement, on a presumptive basis due to herbicide exposure, and assigned a 10 percent disability rating, effective August 31, 2005; a 30 percent disability rating starting May 18, 2010; and a 60 percent disability rating starting May 20, 2010.  Thereafter, the Veteran perfected an appeal as to the initial effective date assigned to the award of service connection for coronary artery disease, status post myocardial infarction with stent placement.  

Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

For cases involving presumptive service connection due to herbicide exposure, there is an exception to the effective date provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 ; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was first received by VA or the date the disability arose, except as otherwise provided for claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2)-(3).  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id. 

The record shows that the RO first received the Veteran's claim of entitlement to service connection for a heart disorder on August 30, 2005.

During a June 2015 hearing before the Board, the Veteran testified that on at least three occasions, he intended to apply for service connection for a heart disorder prior to August 30, 2005.  The Veteran stated that sometime in 1995, he had an abnormal electrocardiogram (EKG) at a VA medical facility in Chattanooga, Tennessee, and G. H., M.D., advised him that he had a vascular infarction.  The Veteran stated that he subsequently had a heart attack in September 1995 and underwent a stent placement procedure three days later.  Thereafter, the Veteran indicated that he returned to the VA medical center in Chattanooga to speak to Dr. H. and provided the following testimony with regard to their conversation:

I said, yeah, you remember that (inaudible) vascular infarction I think you called it?  She said, oh, yeah.  I said it was a heart attack.  And I laid everything down in front of her, the complete surgery report and everything which he's got here and even photographs, black and white photographs, of them actually going into my heart with that stent.  And I never seen her again . . . until about six months ago.  

The Veteran testified that he later gave paperwork to "some kind of vet rep," who apparently advised him that VA would not pay him anything for his claim.  The Veteran also testified that he twice delivered paperwork to Mr. B, who apparently worked for VA; however, Mr. B. later indicated that he had no record of receiving a claim from the Veteran.  The Veteran stated that he assumed that "it was taken as a claim when I give it to the people at the VA office . . . especially Dr. [H.]."  The Veteran also mentioned giving something to a "lady that supposedly worked with [Disabled American Veterans]."  He further testified that he "had a heart problem," "took it to them," and "they knew about it all the way down the line, but then they never did anything about it."

VA treatment records confirm that prior to August 30, 2005, the Veteran informed his treatment providers that he suffered a heart attack and underwent a stent placement in September 1995.  However, a review of the record reveals no communications with Dr. H., Mr. B., who is a nurse practitioner, or any other VA personnel which could be construed as an intent to apply for compensation for a heart disorder prior to August 30, 2005.  Moreover, the Veteran's assertion that he intended to seek service connection for a heart disorder in 1995 is inconsistent with his behavior at the time.  The record shows that prior to 1995, the Veteran was represented by a veterans service organization, submitted multiple formal applications for VA benefits, perfected an appeal of a denial of service connection, frequently submitted written correspondences to VA, and contacted his senators and congressmen about pending VA claims on at least six occasions.  Thus, the Veteran was well aware of how to file a formal application for benefits with the RO and frequently took action when he was unhappy with the outcome.  The Board does not find it credible that the Veteran intended to apply for service connection for a heart condition in 1995, yet he never submitted a claim to the RO and failed to mention the claim in numerous written correspondences to VA for over 15 years.  

Accordingly, an earlier effective date for the award of service connection for coronary artery disease is not warranted, as there is no probative evidence of record showing an intent to apply for compensation prior to August 30, 2005.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date prior to August 30, 2005, for the award of service connection for coronary artery disease, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An effective date prior to August 30, 2005, for the award of service connection for coronary artery disease, status post myocardial infarction with stent placement, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


